REQUESTED BY: Dear Senator Newell:
You have called our attention to the fact that pursuant to section 81-195, R.S.Supp., 1978, the State Racing Commission is scheduled to terminate on July 1, 1980. You also point out that LB 939 is the bill which would apparently continue the commission in existence, but that it has not yet advanced off General File, and probably will not be enacted. You inquire as to what effect the failure to enact LB 939 would have on horse racing in Nebraska. We do not believe it will have any immediate effect, because of the provisions of section 81-199, R.S.Supp., 1978, which provides:
   "Upon termination, each agency, board, or commission shall continue in existence until July 1 of the next succeeding year for the purpose of concluding its affairs. During this period, such termination shall not reduce or otherwise limit the powers or authority of each respective agency. Upon the expiration of the one year after termination, each respective agency shall cease all activities."
Under that section it would appear that the commission could continue to perform its duties and regulate racing until July 1, 1981. It would then be required to cease all activities. Before the date, of course, the Legislature will again convene, and could, if it chose, reestablish the commission. The legislation would have to be adopted with the emergency clause in order to be effective before the July 1, 1981, deadline.
Sections 2-1201 to 2-1221, R.R.S. 1943, as amended, make provision for horse racing in this state, but only at tracks operated by organizations licensed annually by the Racing Commission. Section 2-1207 authorized parimutuel wagering within the enclosure of a licensee. Presumably, even if racing were permitted without a license from the nonexistent racing commission, the authorization for parimutuel wagering would be gone, and it would be illegal gambling.